Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 1 of 12




                     EXHIBIT M
                   Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 2 of 12



t




                                                  Sirubi, Nicole (NYc-lNl) <nicole.sirubi@initiative,com> on behalf of sirubi,
                                                                                                                               Nicole
      Frôm
                                                  (NYC-rNl)
      Sent:                                       Frìday, September 29, 2017 11:07 AM
      Tor                                         Sirubi, Nìcole (NYC-lNl); Mucciarone, Nancy (NYC-lNl)
      Subjectl                                    Conversation wììh Sirubi, Nicole (NYC'lNl)




        Slrubl, Nlcole (NYC-lND 9:10 AM¡
                                                                                          ofñce today
            lol that emêil we just got essentially said we can not go anywhere within the
        Mucciarone, Nancy (NYC'lND 9:lo AM:

            hahaha i know

            are you still working from home today

        Slrubl. Nlcole (NYC-lND 9:10 AM:

            yes!

            are you?

        Mucclarone, Nåncy (Nvc'lNl)       9¡Il   ÀM:

            i am this moming so i can get brad's slides done
            then irn going to go in at 10ish
        slrubl, Ñl<olG {NYc-fND   9¡'12   AM:

            let me know if you need       anY helP

        Mucclarone, N¡ncy (NYc-lNl) 9:12 AM:

            k thanksl

        Slrubl, Nlcolc (NYc-lND 9143 AMI

            the 9,21 version of the 7up comms design deck          is   the most final version right

        Muccl¡rone, Nancy (NYC'lNl) 9¡44 AM:

            no lhere's a 9.26

        Slrubl, Nlcole (NYc-tNl) 9r44 AMt

            oh shoot i dont have thal one

            can you send iÎ to me

        Mucclarone, Nancy (NYC-lNt) 9:4¡t AMr

            hold on im trying to get these slides finibhed for brad/ellzabeth ill send it to
                                                                                             you ¡n     15


            is thal ok

        Slrubl, Nlcole (NYc-lNl) 9:44 AM:

            Yes!                                                                I




                                                                                                                        INITIATIVE-IPGOO1919
    CONFIDENTIAL
             Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 3 of 12




     i can ask g
    Mucci¡rone, Nancy (NYC-lNl) 9:48 AM:

     can   you do me a favor
    Slrubi, NIcole (NYC-¡ND 9;48 AM:

     yes what's up

    Mocclarone. Nancy (NYC-lNl) 9140 AM:
                                                                                                       stuff today
     can you respond to thât note from elizabeth and just tell her we'll be getting herthe masterbrand

      like this moming at some Point

      im trying 1ô piece together brad's straetgy and ìt's so harcl

      noth¡ng makes sense
    Slrubl, Nlcole (NYC.INl) 9:49 AM¡

      yup yup ill reply off of my last reply to her

    Mucclarone, Nancy (NYC-lNl) 9:49 AMr

      looooveeeee you

    Sírubi, Nlcole (NYC'lNl) 9¡53 AMr

      is it possible the 9.26 version ls the 925 version you sent

      (and then ill stoP bothering You)

    Mucçl¡rone, N¡n<y (NYC'lNl) 9:53 AM:

      hâha that's okl

      you can use the 9.25 version

      but there s one bullèt on the social slide that talks about SL with hispanics
     just take that bullet out

      and you have the most recent version

    slrubl, Nlcolc (NYC-lNl) 9:54 AMr

      damn i cant because its a Pdg
      *pdf

    Mucclarone, NancY (NYC'lNl) 9:54 AM:

      haha i canjust send it to You

      hold on
    Slrubl. Nlcole (NYc.lND 9:55 AM:

      dw i can wait til ur donel it doesnt matter when i send jut as long as i do th¡s morning

    Mucclarone, Nancy (NYC-tNl) 9r55 AM:

      I JUST SENT!

    Slrubf, Nlcole (NYC.IND 9:55 AM:




                                                                                                         INITIATIVE-IPGOO192O
CONFIDENTIAL
            Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 4 of 12




     wow youre perfect

   Mucclarone, Nancy (NYG.lNl) 9155
                                        ^M:
     oops caps
   Slrubi, Nicolc (NYC-lNl) 9:56 AMr

     thank uuuuuuuu

     dont killme
     u sent me dr pepper

     you can just send when u linish dw!
   Muccl¡ronc, Nancy (NYC-]NÌ¡ tOlzs     ¡n   :


     i like actually cant with jack anymore
   Sln¡bl, Nlcole (NYC-lNl) 10!29 AM:

     what happened

     i think he thinks when lindas away hes the   lll   in managing director

   Mucclarone, Nancy (NVC-lNl)   1013Û   AM:

       just sent me and aggie an email telling    us he needs us     to check "all billlng data   ASAP   lhis momign before it
     he
     goes out"

     that would literallY take daYs

     like sorry bro i have a day iob and it doesnt involve billing
   Slrubl, Nlcole (NYc'lNl) l0¡30 AM¡

     hes so dumb

     i cant take him

     wait can you send me the 7up deck plzz since u just sent it

     sorry julies kind of on rne to get it out

     it as in masterbrand hahah
    Muccl¡rone. N¡ncy (NYC'lNl) l0:32 AM:

     wåit what do you need

     i sent the deck

     dld you not get the 7up deck that i sent?
   Slrubl, Nlcole (NYC-!ND lÛr37 AM;

     you sent dr pePPer

     i neecl 7up
    Muccl¡rqne, Nðncy (NYC-lNl) l0¡38 AM:

     i sent 7up like an hour ago

      at 9:55
                                                                     3




                                                                                                                    INITIATIVE-IPGOO1921
CONFIDENTIAL
             Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 5 of 12




     omg ¡m an idìot

     i sent you dp accidentallY

     sorrylil
    Slrubl. Nicole (NYc.lND 10¡39 AM¡

      hahäha its fine you were busy dont worryll

    Mucclarone, Nancy (NYC-lNl) f 0143 AM¡

     ok im actually losing mY mind

      my VPN isn't working, is Youß?

    Mucclaronc, Nancy (NYC-lNl) 10!50 AM!

      FOUND ITIIII

      STAY TUNED 5NËDING NOW

    Sirubi, Nlcole (NYC-|N[ 1'l¡13 AMr

      hey hey the images arent loading on the ppt you sênl over"'

      is   there any wðy you can send a Pdf
    Mucclarone, Nancy (NY€-lNl) l1:14 AM.

      the 7up one?

      orthe dp one?
    sln¡bt, Nlcole (NYc-lNl) 11r14 AM¡

      yeah ever¡hìng hðs exs

      7up

      but if you   sencl a   pdf cân you just delete the timeline slide because its outdated
    11:15   AM Sirubi, Nicole (NyC-lND ask€d to send you "L-448'tmp'PNG"'
                                    was saved to C:\Users\Näncy,Mucclatone\Documents\My   Reseived Files. ll's a good ldea ro scan the llle for
    l1:l S AM L_448,tmp,pN6
    vìruses before you open   11.


    Mucclorone, Nancy (NYC-lNl) 1l:15 AM:

      weird that's happening to ma too now

    Slrubl' Nlcole (NYc-lNl) 1 1115,{Ml

      ughhhh

    Mucciarone, Nancy (NYC-lNl) 11;15 ÀM¡

      ijust sent you a PDF but it still       has the timeline in it

    Slrubl, Nlcole (NYC-lNl) l1:1 5 AM¡

      thts fine whätever
    Mucclarone, Ntncy (NYC-lNl) 1l:16 AM:

      ok im leaving my apt to 90 to the office now
                                                                              get ontothe server
      so i cãlt send you the one without the limeline when iget lhere and can
                                                                           4




                                                                                                                              INITIATIVE.IPGOOI922
CONFIDENTIAL
                                         t
              Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 6 of 12




   slrub¡, Nlcole (NYC"IND 11:55 AM:

     LO L   jack

     just emeiled me and was likeJk i told       u   the investor relations stuffwas due oct 19 bul its actually due oct   9


    Mucclarone, Nancy (NYC'lNt) 11155 AMr

     sïoP
     omg i cänt with him

     if his one just   is   to delegste tasks and he can't even do that canectly
    Mucctarone, Nancy (NYC-lNl) 12:15 PM!

     well you're lucþ you're not here today

     there's no seôts and literally every areå is reserued

     i wasjusl in the grandstand and got kicked out

      so im wandering around llke a homeless

    slrubl, Nlcola (NVC-lNl) f 2Ê6 PM:

      oh really ugh that sucks
                                                                          this was a gâte 3 meeting
      LOL that linda just completely threw me under the bus thlnking that

    Muccl¡rone. Nancy (NYG-tNt) 12¡t7 PM¡

      yep

      she sure did

      she's insane

      ¡   cant work like this anymore

      im about to quit
    Sln¡bl, Nlcole (NVC-|N0 1?:t4 PM:

      im really really annoYed
    Muçci¡rone, Nancy (NYC'lNl) 12:34 PMr

      same

      and i th¡nk you should be too
    Slrubl Nlcole (NYC-lNl) 12:34 PM:
                                                                         blame
      she doesnt read her ernails and then pick the first person she can

    Mucclorone, Nency (NYC-lNl) 12:34 PM:

      yep

      exactly

    slrubl, Nlcole (NYc-lND 12:34 PM:

      i like dont even know what 1o do

                                                                         .5




                                                                                                                    INITIATIVE'IPGOO1923
CONFIDENTIAL
            Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 7 of 12

                                            I




   Mucçlarône, Nancy (NYC-INl) 1?:36 PM:

     im glad brad resPondecl
   Slrubl, Nlcole (NYc'lNl) l2:36 PM:

     me too i sêid thank You
                                                                that way
     he said he already had it typed bc he assumed shed respond

   Mucci¡rone. Nancy (NYC'lNl) 1?137 PM:

     wow

     i told him i almost screamed

   Mucciarone, Nancy (NYC-INl) 12:51 PM;

     when is your blood work     '




   Sln¡bl, Nicolc (NYC'lN¡) 12154 PM¡

     ijust had it
     i like cant put into words how frustrated i am
   Sliubi, Nlcole (NYC'lNt) 2:01 PMi

     í hatejonathan king

     i hate everyone
   MucclâronE Nanry (NYC'INl) 2:01 PM:

     i do too
     what is Jking doing now
   Slrub¡, N¡cole (NYC-¡ND 2:01 PMI

     hes asked me 15 tirnes to be lnvited to the pca calls
   Mucclerone. Nancy (NYC'lNl) 2:O3 PM:
                                                                his notes/follow ups fom the Gate 4 meetings
      aggie just told me that linda askecl chip to put together

   Slrubl, Nlcole (NYC-tNl) 2103 PM¡

      there's literallY 1 left
    Mucclarone, Nancy (NYc-lNl) 2103 FM:

      he's so annoying

    slrub¡. Nlcole (NYC-lNl) 2:03 PM:

      so i was like i conlirmed ur on the inv

      but he keeps askign when the 7up pca is
    Mucclarone, Nancy (NYC'lNl) 2103 PM:

      omg
    Slrubl, Nlcole (NYC'IND 2:03 PM;

      IT ALREADY HAPPENI)
                                                                6




                                                                                                          INITIATIVE-IPGOO1924
CONFIDENTIAL
              Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 8 of 12




    Mucclarone, Nancy (NYC-lNl) 2:04 PM:

      idiot
    Slrubl, Nlcole (NYC-IND 2:04 PM:

      pca means post campa¡gn aka there are no more

    Mucclamne, Nancy (NVC-INl) 2r04 PM:

      AKA that is thc LAST ONE

     Jesus

      ya so linda asked chip to put together notes forthe gate 4 meeting that he wasnt ¡nvited to,/was told there was no
      dial in for
    Slrubl, Nlsole (NYC-¡Nl) 2r05 PM:

      lrnao ICANNOT
    Mucclarone, Nancy (NYG-lNl) 2105 PM:

      sôme ¡ am actually ready to exPlode
    Sirubl, Nlcole (NYC-INl) 2:06 PM:

      5åme

    S¡rub¡, Nlcole tNYc-lNl) 2;09 PMr

      i feel like we're all in a qpeeding driver-less car headed for the edge of a clíff

    Mucclarone, Nancy (NY(-INl) 2lo9 PM:

      hahaha

      yeah we really are

    Slrubl. Nlcole (NYC-lNl) 2¡10 PMr

      what arn ì gunna do tomorrow without you and aggie
    Mucclaronc, Nancy (NYC-lNl) 2:10 PM¡

      work from home
    Slrubl, Nlcole (NYc-lND Z:10 PM!

      i cant i have meetings

    Mucclorone, Nancy (NYc-lNl) 2r10 PM:

      no one even knows you worked from home today

      shit you do? wht meetings
    Slrubl, Nlcole (NYc-lNl) 2:11PM:

     that linda probably wont even show up to
      i got pulled into a baithing
    Mucclorone, Nañcy NYC-lNl) 2r11 PM:

      oh shit really
                                                                    7




CONFIDENTIAL                                                                                              INITIATIVE-IPGOO1925
            Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 9 of 12




      what's it for
    Slrubl, Nlcole (NVC-lNl) 2111 PMr

      pulling together results of   a case   study for dove and axe

      idk linda had some convo w the ceo and he wants to          see   the results

      also i need lo work on the investor relations sluff and itll be easier to do ln person

      now that jack told me its due next week
    Mucci¿rone, Nancy (NYC-INl) 2:12 PM:

      ridiculou

      i hate our team

      i love ourteam but i hate our team
    Slrubi, Nlcole (NYC:IND 2:12 PMr

      yau hate my team
    Mutc¡ûrone, Nancy (NYC.tNl) 2:12 PM;

      Yes

      correct

      actually no i love You chiP and elie
    Slrubl; Nlcola (NVC-INl) 2:13 PM:

      whatr yqu thinking for a gate 3 meeting for dr pepper

      tirning wise
      im gunna talk to elizabeth at 4
    Mucclnrone, Nôncy (NYC-lNl) 2114 PM:

      end ofnext week?

      actually maybe beginning of the following week
    Slrubl, Nlcole (NYC-INt) 2:11 PM:

      so can we do a meeting with linda end of next week
      and with elizabeth beginning of following?
    Muccl¡rone, NancY (NYC-lNl) 2:17 PM;

      yep that works
    Slrubl, Nlcole {NYc-lND 2:18 PM:

      ill do nen thurs with linda
    Slrubl, Nlcole (NYC-lNl) 2:23 PM:

      also heads up i need to put a call with trg     /   deutsch on the cal for dp

      cornms design

                                                                         I


                                                                                               INITIATIVE.IPGOOl926
CONFIDENTIAL
             Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 10 of 12




      before gate 3

      so im gunna shoot for next fri

      actually jk ijust saw nicks out and id ont wanna do that to you

    Mucclarone, Na¡cy (NYC-lNl) 2:2s PM;

      thank youuuuuu

      love youuuuuu

    Mucclarone, N¡ncy (NYC-lNl) 3:25 PM:

      5000

      should we send to elizabeth

      orrrrrrt
    Slrubl, Nlcole (NVC-IND 3;44 PM:

      i was just going to   saY   that

      im talking to her at 4

      i can explain to her that linda wants to see it

      like should   i

    Mucciorone, Nancy (NYC-lNl) 3r45 PMr

      you can say that but also tell her you'll send il through to her so she has it
      because liek.,she needs ìt

      elie was lookìgn for you     FYI

    Slrubl, Nlcole (NYC-lNl) 4:28 PM:

      I hope its v clear 1o linda that we have plenty of pre m€et¡ngs for dr pepper now
    Mucclarone, Nancy (NYc-lNl) 4;28 PM;

      i mean this   is absurd

    Slrubi, Nlcole (NYC-IND 4:28 PM:

      we literally have 3 meetìngs before sharing with blalse

    Mucclarone, Nancy (NYC-lNl) 4128 PM;

      y€P

      sooo rnany meetings

      and i þet she doesnt show up to the f¡rst
    Slrubi, Nicole (NYC-IND 4129 PM:
                                                                                                             to have
      i mean sorry tìow its on her calendar if she doesnt show up and give feedback elizabeth already wanted
      the meeting the following monday so     wer havlng it

    Mucclaronc, N¡ncy (NYC.lNl) d:30 PMI

      yep 100%

                            ,n

                                                                                                        INITIATIVE.IPGOO l92T
CONFIDENTIAT
             Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 11 of 12




      lm over her
    Mucclarone, N¡ncy (NYC-INl) 4:59 PM:

      ok i gotta get lo my rehearsal dinner
      good news though, i'll be in tomorrow
    Slrubi, Nlcole (NYC-¡Nt) 5:00 PM:

      oh my gosh have so much funll

      wait why

    Mucclarone, Nancy (NYC-lNl) 5:O0 PM:

      and so will aggie
    Slrubl, Nlcolc (NYC-IND 5:oo BM:

      dont come in
    Mucclarone, Nancy (NYC-INl) 5:0O PM,

      because tim wanted to have a meet¡ng today at 5

      but i was like uhh i have wedding stuff i cant

      and he was llke ok lomorrow at 930

      ijust want to get   ¡t over with so i was like sure ill come on

      inrt
    Slrubl. Nlcole (NYC-IND 5:00 PM¡

     just leave at like 12
    Mucclarone, Nancy (NYC-lNl) 5:00 PM:

      and aggíe said she would too

      yeah that's what ìm thinking

    Slrubl, Nlcole (NYC-IND 5:Ol PM¡

      thats annoyìgn though irn sorry
    Muccl¡rone, Noncy (NYG.lNl) 5¡01 PMr

      the ceremony starts at 6 so i need to get ready at lìke 330 to be there on time
    Slrubl, Nlcole (NYC-INt) 5:01 PM:

      you shottld just wfh for the afternoon

    Mucclarone, Nancy (NYc-lNl) 5:01 PMI

      yeah i probably will

      but i will see you in the morningll
    Sl¡ubi, Nicole (NYC-lNl) JroI PM¡

      yaYyywy

    Mucclarone, Nancy (NYC-lNl) 5101    PM:
                                                                    l0



CONFIDENTIAL                                                                            INITIATIVE-IPGOO1928
                                                                                        I
             Case 1:18-cv-00567-PKC Document 62-13 Filed 06/12/19 Page 12 of 12




      im not bringing my comp so will you texl me if anyone freaks out about anything
    Slrubl. Nlcole (NYC.|N¡) 5:01 PM:

      yesl

    Mucclcrcnc, Nancy (NYC-lNt) 5ú2 PM¡

      haho thank you

    Slrubl, Nlcole (NYC.lNl) 5:02 PM¡

      i have a feeling linda may that brad already sent

      but like sorry
    Muccla¡one, Nancy (NYc.lNl) 5:02 PM:

     yep

      but what are we golng to do Yanno

      totally

      ok xoxoxox
    Mucclaroncn Nancy (NYC-lNl) 10¡47 AM:

      i probably cantJoln thls TRG meeting loday
      but lt should really be a conversation between TRG and society
    Slrubl, Nlcole (NYC-lNl) 10:53 AM:

      okeeee thats fine

    Mucclarone, Noncy (NYC'lNl) 10:53 AMI

     thånk ),1oVuuuu

      im probably leaving soon
    Slrubl, Nlcolo (NVC-IND   f   0¡5¡l AM:

      lesve now

    Mucctarone, Nanry (NYC-lNl) 10:54 AM:

      hahah¿

      I really should




                                                               11




                                                                                            INITIATIVE-IPGOO1929
CONFIDENTIAL
